Citation Nr: 1112303	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-38 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a condition manifested by a sensation of burning of the eyes, to include allergic conjunctivitis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to August 1980.  He also served in the Air Force Reserves from August 1980 to May 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2004 and April 2005, of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2007, the RO denied service connection for bilateral carpal tunnel syndrome, bilateral hand and joint pain, and neck strain.  The Veteran filed a timely notice of disagreement with respect to these claims, but did not perfect his appeal.  Therefore, these issues are not in appellate status.

On appeal in February 2009, the Board remanded the case for additional development.

The issue of entitlement to service connection for cataracts secondary to service-connected diabetes mellitus is raised by the November 2009 VA eye examination report.  This matter is referred to the RO for development.

The issue of entitlement to service connection for a condition manifested by a sensation of burning of the eyes, to include allergic conjunctivitis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative and competent evidence of record shows that the Veteran has a diagnosis of PTSD related to a corroborated stressor while serving in Vietnam.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.

Certain chronic diseases, including psychoses, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.   38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f)(2).

Once independent verification of the stressor event has been submitted, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, the amendments would apply in the Veteran's case.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has PTSD due to stressors he experienced while serving in Vietnam.  In a November 2005 stressor statement, the Veteran reported that when he first arrived in Vietnam, his aircraft was set to land at the Da Nang Air Force Base (Da Nang) when the base came under enemy attack.  He related enduring rocket attacks almost every night while he was stationed there, to include midnight on July 4, 1971.  The Veteran contends that he feared for his life on that particular night.  While in Vietnam, he reportedly worked as an air freight specialist, and his responsibilities included unloading bodies from and loading caskets onto airplanes.

The Veteran's DD 214 shows that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  It does not specify the dates that he served in Vietnam other than to show a notation of "Vietnam - 280."  The Veteran claims he served in Vietnam from April 1971 to April 1972 and was assigned to the 15th Aerial Post Squadron.  Personnel records associated with the Veteran's active duty service period are missing and have been deemed unavailable.  See February 2007 Memorandum.  However, the RO has found the Veteran's statements pertaining to his unit of assignment to be credible, and has conceded that he was assigned to the 15th Aerial Post Squadron during the alleged time period.  See September and October 2009 Memoranda.     

The evidence of record corroborates one of the Veteran's claimed stressors.  In September 2009 correspondence, the United States Army and Joint Services Records Research Center (JSRRC) stated that the 15th Aerial Port Squadron, 2nd Aerial Port Group, was stationed at Da Nang, and that on July 5, 1971 at 0015 hours, the base received five rounds of enemy rocket fire, resulting in five personnel killed and 36 personnel wounded.  The RO has conceded that the Veteran's stressor has been verified.  See September and October 2009 Memoranda. 

The next issue is whether the Veteran has a diagnosis of PTSD related to his corroborated stressor.

Initially, it should be noted that there is no diagnosis of PTSD within one year of discharge from service.  Thus, the presumptive regulations under 38 C.F.R. 
§§ 3.307, 3.309 are not for application.

The positive evidence consists of VA medical records dated November 2004 through October 2009, which contain a diagnosis of PTSD as due to combat exposure in Vietnam.

The Veteran was first diagnosed with PTSD in November 2004 by a nurse practitioner.  He reported having anger outbursts and feeling depressed all the time.  His anger outbursts had started in the 1980's.  He and his first wife "had a lot of problems" and she complained that he was never the same after returning from Vietnam.  The Veteran's second wife also complained about his anger outbursts.  His third wife had threatened to leave him if he did not get help.  He related combat exposure.  He reported that he first experienced PTSD symptoms six years earlier, specifically insomnia, nightmares, exaggerated startle response, hypervigilance, irritability, and detachment/restriction of emotions.  The Veteran stated that he worked a lot in order to avoid coming home and going to sleep and having nightmares.  His mood was depressed and dysphoric, and his affect was congruent with mood.  His thought process was logical and goal oriented.  There were no suicidal or homicidal ideations.  No hallucinations were noted.  Memory recall was intact.  Insight and judgment were fair.  The diagnoses included PTSD and major depressive disorder, recurrent without psychosis.  The Veteran was given a GAF of 60.  Zoloft was prescribed.

In December 2004, the Veteran saw Dr. WD and "went into a long description of PTSD symptoms that have been present since he got out of the military."  He had served in Da Nang and reported nightly rocket attacks the entire time he was there.  He complained of "a lot of flashbacks."  The doctor instructed the Veteran to stop taking Zoloft and prescribed Citalopram.

In January 2005, the Veteran reported feeling quite depressed, but calm for brief periods of time.  Dr. WD noted that the Veteran seemed to have a little more energy and was a little more spontaneous.  He increased the Citalopram and prescribed Trazodone.

In February 2005, the Veteran reported that the medications were "working pretty good."  He still became frustrated, but not quite as bad, and he was sleeping better.  He concentration fluctuated.  The Veteran reported feeling paranoid some days.  Dr. WD wrote "it seems almost like he is reliving the rockets blowing up in Da Nang."

The Veteran saw Dr. EMN in April and May 2005.  He had been prescribed Tegretol, but had not taken it.  He continued to have intrusive memories about Vietnam, became easily started with loud noises, and at times hit the floor in response to loud noises.  His anger and irritability persisted.  He reported hearing things at night and being paranoid that someone was going to jump on him from behind.  The doctor diagnosed PTSD with symptoms of irritability, mood lability, and mild paranoia.  She wrote "monitor for psychosis."

The Veteran saw Dr. EMN again in June 2005.  He reported continued difficulty sleeping, feeling suspicious of most people, hearing noises at home, and feeling tense.  He wanted to know "why all these symptoms, which he had when he came back from Vietnam and then faded, have returned in the past 1-2 years."  He discussed how stressful it was being at a base that was bombarded every night, and how close he came several times to being hit.  He reportedly witnessed a medic team being blown up by a bomb.  The doctor diagnosed PTSD symptoms with irritability and mild paranoia, but not of delusional proportions.  She opined that the Veteran could be assessed for PTSD treatment since there was no psychotic process.  She prescribed Risperidone and Celexa.

In July 2005, the Veteran reported the following stressors while stationed with the 15th Air Support Squadron in Da Nang:  being stationed close to enemy lines; receiving incoming small arms, artillery, mortar, and rocket fire; and flying in aircraft over friendly and enemy territory.  He described one particular event associated with the fourth of July that continued to bring back troublesome memories, specifically when the base came under rocket attack and one landed right outside his window, but did not explode.  The Veteran reported trauma-related dreams at least once or twice weekly and problems sleeping.  He frequently checked his windows and doors.  He avoided people whenever possible and was emotionally distant in relationships.  He reported intrusive memories in response to certain events or stimuli.  The diagnoses included (1) PTSD, chronic, delayed onset, and (2) major depressive disorder, recurrent, mild.  The record is signed by CLS, staff psychologist.  He opined that the Veteran's PTSD symptomatology had "a significantly negative impact on his ability to cope with everyday life events."  
 
A separate July 2005 record signed by a staff nurse indicates that the Veteran's PTSD and depression were improving with medication.

In September 2005, Dr. EMN noted that the Veteran described a mortar attack in Vietnam during which he thought he would be wounded or killed.

In November 2005, the Veteran reportedly was doing better in several aspects.  The medication was helping his sleep, mood, and anger.  The Veteran reportedly felt less paranoid.  However, he did not take his medications regularly.  He had terminated individual therapy, and was starting anger management classes.  Dr. EMN diagnosed PTSD, depression, mild psychotic symptoms.  She noted that although the Veteran was doing better, there was not a 100% symptom remission, "partly perhaps because he does not take medications regularly."

In January 2007, the Veteran reported intermittent compliance with his medications; he continued to go to anger management classes.  However, he reportedly was easily irritated.  He thought people were talking about him and looking at him.  He gave vague reports of auditory and visual hallucinations.  His sleep and appetite were normal.  He denied nightmares or flashbacks.  Dr. SR diagnosed PTSD and major depressive disorder.  She recommended that the Veteran continue taking Tegretol, Celexa, and Risperdal.

In April 2007, the Veteran reported that he was not getting along with his family and was almost suspended from his job after an altercation with a co-worker.  He continued intermittent compliance with his medications and complained of irritability and low frustration tolerance.  He reported poor sleep and anxiety when driving on the highway.  He denied hallucinations, but admitted to feeling paranoid at times.  Dr. SR diagnosed PTSD and major depressive disorder, recurrent, mild.

In October 2009, the Veteran reported some improvement in his feelings of anger and irritability.  He continued t o have problems hearing voices and feeling paranoid at times.  Dr. DJ diagnosed PTSD/major depressive disorder, recurrent, with psychotic features.

The negative evidence consists of a November 2009 VA examination report, which shows the Veteran described the July 1971 incident in greater detail.  He had just returned to his barracks to lie down after a night out celebrating when a rocket attack commenced.  One rocket landed right outside his window, but did not go off.  He saw the flash as the rocket went past, and it left a hole in the ground by his window.  The Veteran reported being "shook up for days."  After returning home, the sounds of sirens reminded him of the air raids on his base.  He became upset upon hearing gunfire or "any loud rumbling boom."  He used to have a physical reaction of "hitting the deck" although this no longer happened.  The Veteran claimed that he re-experienced this event "only every now and then" when asked about his experiences in Vietnam.  He denied distressing dreams and flashbacks, but reported psychological and physiological distress whenever something reminded him of the event.  There was no persistent avoidance of stimuli associated with the trauma.  There was no apparent loss of interest in previously enjoyed activities.  The Veteran did not make an effort to avoid crowds or places where there are many people.  He denied having a restricted range of affect.  He reported problems with sleep for 2-3 years.  

The examiner diagnosed depressive disorder not otherwise specified based on the Veteran's frustration and unhappiness over recent memory problems and marital difficulties.  He found that the Veteran did not qualify for the full criteria for a diagnosis of PTSD.  The examiner noted that the Veteran's most significant emotion symptom appeared to be his anger, but determined that "this in and of itself cannot be used to justify a diagnosis of [PTSD]."  He explained:  "It is certainly possible that the veteran suffers from some symptoms consistent with [PTSD].  However at this point, it would be difficult to justify diagnosing him with the disorder based on the information that he provided in the interview today."  The examiner is reportedly a licensed psychologist.  A July 2010 addendum notes that the examiner made no additions or changes to the original report after reviewing the claim file.

There is one medical opinion that the Veteran does not have PTSD and several  medical opinions that the Veteran does.  One opinion is not more probative than another.  All clinicians reviewed the Veteran's military history, took the history as reported by the Veteran, and clinically evaluated the Veteran.  The Veteran's PTSD symptoms improve when he is compliant with his medication, and the November 2009 VA examiner's findings appear to reflect this improvement.  In any event, the positive evidence outweighs the negative evidence with respect to whether the Veteran has PTSD.  The record shows the Veteran's reported in-service stressor has been independently verified.  The PTSD diagnosis is related to the confirmed stressor event in service involving the July 5, 1971 rocket attack.  Therefore, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The service treatment records from the Air Force Reserves show that on July 25, 1988, the Veteran was treated for complaints of burning eyes.  The assessment was allergic conjunctivitis.  The RO has conceded, and service records appear to confirm, that the Veteran was on active duty for training from July 11, 1988 to July 25, 1988.  See October 2009 Memorandum.

Private treatment records dated March 2002 establish that the Veteran complained that his eyes itched and burned.  The diagnosis was "?allergic rhinitis."  During a separate visit in 2002, the Veteran complained of "burning eyes with dust and [illegible]."  The diagnosis was "chemical irritant - eyes."  In October 2003, the Veteran complained that his eyes burned and were red.  The diagnosis was allergic conjunctivitis.  The doctor prescribed Patanol drops.  

VA treatment records dated February 2004 show that the Veteran continued to complain of burning and itching eyes.  Conjunctiva were pink upon examination.

A March 2005 VA eye examination report shows that the Veteran reported having red and burning eyes off and on for over 20 years.  The examiner, Dr. LAS, diagnosed allergic conjunctivitis controlled with Patanol and opined that the condition was not related to service, the Veteran simply suffered from a chronic intermittent allergy.  The examiner did not provide an opinion as to whether it was at least as likely as not that the Veteran's diagnosed condition had its onset during service or active duty for training.

A June 2005 VA treatment record shows that the Veteran was treated for burning eyes.  A September 2005 VA treatment record shows that the Veteran was using Olopatadine drops for his eyes.  

The Veteran, who is service-connected for diabetes, was screened for diabetic retinopathy in December 2005.  The diagnosis was probable glaucoma, left eye.  The clinician prescribed Travatan drops for the left eye.  In April 2006, the Veteran was diagnosed with primary open angle glaucoma (POAG), left eye.  The doctor prescribed Travatan drops for both eyes.

In August 2006, the Veteran requested, and received, Patanol eye drops "for allergies."

In March 2007, the Veteran complained of red itchy eyes that he associated with "nasal symptoms."  He apparently was still using Olopatadine.  The diagnosis was allergic rhinitis.  

An August 2007 VA eye examination report shows that the Veteran complained his eyes were "somewhat red due to his eye drops."  He was using Travatan one drop in each eye at bedtime, and was using Patanol for his allergic symptoms.  The examiner, Dr. LAS, did not provide a diagnosis with respect to the Veteran's complaints of  burning eyes.  

A November 2009 VA eye examination report, authored by Dr. LAS, noted that the Veteran's globes were red because of the use of Travatan.  The diagnoses included "conjunctivae reaction to the use of Travatan manifested by 1+ red bular conjunctivae."  The examiner explained:

A statement was made in the material from comp and pen that the patient may have had a history of allergic conjunctivitis, but I am unable to assess this condition at this time, as the patient is currently experiencing some problem with the use of Travatan.  It is not unusual for Travatan to cause some redness of the bulbar conjunctivae."

A July 2010 addendum noted that there was no change in the examiner's opinion after reviewing the claim file.

An October 5, 2010 deferred rating decision contains the following statement:  [W]e need to schedule another eye examination for the veteran so we can better ascertain his actual eye disability since the eye was somewhat irritated during the previous examination.  Again, please ask the examiner to determine whether it is at least as likely as not that the veteran's current allergic conjunctivitis had onset during service or a period of active duty for training.

A November 2010 VA eye examination report, also authored by Dr. LAS, notes that the Veteran's eye were trace red due to the Travatan medication.  The examiner did not provide an opinion concerning allergic conjunctivitis.
 
Dr. LAS, who is a staff physician, has examined the Veteran's eyes four times over the course of the appeal.  These examination reports either contain inadequate findings or fail to respond directly to a question posited by the RO.  Furthermore, the Veteran was prescribed Patanol in 2003 and Olopatadine in 2005.  Both eye drops are used in the treatment of allergic conjunctivitis.  See Dorland's Illustrated Medical Dictionary, 30th edition, pp. 1307, 1383.  The Veteran was using these eye drops at the time Travatan was prescribed for his glaucoma.  Because there is conflicting and insufficient medical evidence regarding whether the Veteran currently has a condition manifested by a sensation of burning of the eyes, to include allergic conjunctivitis, a new VA eye examination by a different doctor should be provided to address this issue.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA eye examination with an appropriate medical professional other than Dr. Louis A. Shirley to determine the nature, extent, and etiology of any condition manifested by a sensation of burning of the eyes, to include allergic conjunctivitis.  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner must address the following questions:

a) Does the Veteran presently have allergic conjunctivitis?  If not, does he have any present pathology to explain his complaints?

b) Is it at least as likely as not that any present pathology manifested by burning eyes is related to service or the Veteran's period of ACDUTRA in July 1988?  

The examiner must specifically address the July 1988 service treatment record; private treatment records dated March 2002 through October 2003; VA treatment records dated June 2005 through March 2007; and VA examination reports dated March 2005, August 2007, November 2009, and November 2010.

If an examiner other than Dr. LAS is not available, return the November 2010 eye examination report to Dr. LAS.  Ask him to closely review the entire record and to prepare an addendum addressing the nature, extent, and etiology of any condition manifested by a sensation of burning of the eyes, to include allergic conjunctivitis.  

All opinions expressed must be supported by complete rationale. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Thereafter, any additional necessary development deemed should be conducted.  If the benefit sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


